Case: 11-14028            Date Filed: 07/24/2012   Page: 1 of 5

                                                                          [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                       Nos. 11-14028 & 11-15383
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A079-868-734



QUYNH ANH THI NGUYEN,

llllllllllllllllllllllllllllllllllllllll                                               Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                     ________________________

                               Petitions for Review of Decisions of the
                                    Board of Immigration Appeals
                                     ________________________

                                               (July 24, 2012)

Before MARTIN, FAY and EDMONDSON, Circuit Judges.

PER CURIAM:
                Case: 11-14028        Date Filed: 07/24/2012       Page: 2 of 5

       Quynh Anh Thi Nguyen seeks review of the Board of Immigration

Appeals’s (“BIA”) final order deeming her inadmissible as an alien convicted of a

crime of moral turpitude, pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I), as well as its

order denying reconsideration. Upon review of the record and consideration of the

parties’ briefs, we deny Nguyen’s petitions.1

       Pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I), Nguyen was charged with being

an inadmissible alien due to her prior conviction for a crime of moral turpitude.

Nguyen sought relief from removal, claiming that a pardon for her conviction was

forthcoming and would render her eligible for a waiver of inadmissibility.

Following a hearing, the Immigration Judge (“IJ”) handling Nguyen’s case found

Nguyen ineligible for any relief and ordered her removal. Nguyen appealed that

decision to the BIA and, while the appeal was pending, also moved to remand her

case because the pardon had subsequently been granted. The BIA denied

Nguyen’s appeal and motion to remand because it interpreted 8 U.S.C.

§ 1182(a)(2)(A)(i)(I), governing inadmissibility of aliens, not to provide a pardon

waiver. Nguyen petitioned for review in this Court.


       1
          Though we generally do not have jurisdiction to review any final order of removal
against an alien convicted of a crime of moral turpitude, 8 U.S.C. § 1252(a)(2)(C), we have
jurisdiction to review the question of law presented here—whether a pardon provides a basis for
an alien who is inadmissible under 8 U.S.C. § 1182 to receive a waiver of inadmissibility, id. at
§ 1252(a)(2)(D).

                                                2
              Case: 11-14028     Date Filed: 07/24/2012   Page: 3 of 5

      While that petition was pending, Nguyen also moved the BIA to reconsider

its decision. The BIA denied that later motion because Nguyen had failed to

identify an error in the agency’s earlier decision. In reaching its conclusion, the

BIA pointed to Balogun v. U.S. Att’y Gen., 425 F.3d 1356 (11th Cir. 2005), in

which this Court held that pardon waivers do not apply to aliens inadmissible

under 8 U.S.C. § 1182, id. at 1362–63. Nguyen petitioned this Court for review of

that BIA decision as well, and her two petitions were consolidated.

      We review the BIA’s denial of Nguyen’s motions for abuse of discretion.

See Ali v. Att’y Gen., 643 F.3d 1324, 1329 (11th Cir. 2011) (motion for remand);

Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1340–41 (11th Cir. 2003) (motion for

reconsideration). We review legal issues de novo under that standard. Tovar v.

U.S. Att’y Gen., 646 F.3d 1300, 1303 (11th Cir. 2011).

      In these consolidated petitions Nguyen argues that the BIA, in denying her

motions for remand and reconsideration, erred when it determined that her State

pardon did not negate her inadmissability. As she did before the BIA, Nguyen

argues that her case is governed by In the Matter of H-, 6 I. & N. Dec. 90 (BIA

1954), which she claims establishes that a pardon can eliminate the immigration

consequences stemming from a conviction for a crime involving moral turpitude,

not only for deportable aliens but also for aliens deemed inadmissible.

                                          3
              Case: 11-14028     Date Filed: 07/24/2012      Page: 4 of 5

      We reject that argument. Regardless of whether Nguyen is correct about the

holding and continuing authority of In the Matter of H-, we agree with the BIA

that this case is governed by our decision in Balogun v. U.S. Att’y Gen., 425 F.3d

1356 (11th Cir. 2005). There, this Court held that “Section 1182 does not have a

pardon provision . . . , and we believe that if Congress had intended to extend the

pardon waiver to inadmissible aliens, it would have done so.” Id. at 1362.

      We are bound by that prior panel decision of this Circuit, unless it is

overruled by the en banc court or the Supreme Court. See, e.g., De la Rosa v. U.S.

Att’y Gen., 579 F.3d 1327, 1337 n.14 (11th Cir. 2009) (noting that Circuit

precedent is binding, thus precluding the adoption of a proposed alternative

construction of the Immigration and Nationality Act’s inadmissibility provision).

And, for cases arising in the Eleventh Circuit, so is the BIA. See Matter of

Zorilla-Vidal, 24 I. & N. Dec. 768, 769 (BIA 2009) (stating that BIA decisions are

controlling authority, but only absent Circuit precedent).

      Like the petitioner in Balogun, Nguyen is an alien who has been denied

admission into the United States because of a past conviction for a crime of moral

turpitude, pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I). As a result, we cannot say

that the BIA erred in concluding that Nguyen could not obtain a waiver of

inadmissibility based on her pardon.

                                          4
     Case: 11-14028   Date Filed: 07/24/2012   Page: 5 of 5

PETITIONS DENIED.




                              5